                                          Case 3:19-cv-00290-EMC Document 26 Filed 07/03/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMERICAN CIVIL LIBERTIES UNION                      Case No. 19-cv-00290-EMC
                                         FOUNDATION, et al.,
                                   8
                                                        Plaintiffs,                          ORDER RE PARTIAL SUMMARY
                                   9                                                         JUDGMENT BRIEFING
                                                 v.
                                  10                                                         Docket No. 25
                                         U.S. DEPARTMENT OF JUSTICE, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In this FOIA action, Defendant FBI issued a “Glomar” response to parts 2(a)–(c) of

                                  14   Plaintiffs’ request. The parties now inform the Court that Plaintiffs cannot presently

                                  15   administratively appeal the FBI’s response to the Department of Justice’s Office of Information

                                  16   Policy. Docket No. 25 at 6. Plaintiffs propose to resolve the dispute by means of partial summary

                                  17   judgment. See id. The Court agrees with Plaintiffs that partial summary judgment is appropriate

                                  18   to resolve this threshold issue and necessary to determine whether the FBI should process parts

                                  19   2(a)–(c) of Plaintiffs’ FOIA request.

                                  20          Accordingly, the parties are hereby ORDERED to submit by July 11, 2019 a stipulated

                                  21   briefing schedule that follows the standard 35-day motions timeline (i.e., opposition brief due 14

                                  22   days after motion, reply brief due 7 days after opposition brief, and hearing set for at least 14 days

                                  23   after the reply brief). The Court rejects the FBI’s suggestion that briefing should not commence

                                  24   until October 2019.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 3, 2019

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
